15‐495 
XL Specialty Ins. Co. v. Knox, LLC 
 
                          UNITED STATES COURT OF APPEALS 
                               FOR THE SECOND CIRCUIT 

                                                  SUMMARY ORDER 

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ʺSUMMARY ORDERʺ).  A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 

              At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 8th day of December, two thousand fifteen. 

PRESENT:            ROBERT D. SACK, 
                    DENNY CHIN, 
                    RAYMOND J. LOHIER, JR., 
                        Circuit Judges. 

‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

XL SPECIALTY INSURANCE COMPANY,  
                Plaintiﬀ‐Counter‐Defendant‐Appellee, 

                                        v. 

JOHN R. LAKIAN, DIANE W. LAMM, 
                Defendants‐Appellees, 

KOBRE & KIM LLP,                                                                                  15‐495 
                Defendant‐Counter‐Claimant‐Appellee, 

MERRILL COMMUNICATIONS, EISEMAN LEVINE 
LEHRHAUPT & KAKOYIANNIS, P.C., BRIEF CARMEN & 
KLEIMAN, LLP, 
               Intervenors‐Appellees, 
                                        v. 

KNOX, LLC, dba Knox, LLC of New York, DJW ADVISORS, 
LLC, 
                 Intervenors‐Appellants. 

‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

FOR INTERVENORS‐APPELLANTS:                                  HOWARD S. BONFIELD, Philip M. Halpern, 
                                                             Collier, Halpern, Newberg & Nolletti, LLP, 
                                                             White Plains, New York. 

FOR PLAINTIFF‐COUNTER‐                                       DAVID H. TOPOL, Leland H. Jones IV, Wiley 
DEFENDANT‐APPELLEE XL                                        Rein LLP, Washington, D.C., and Jonathan A. 
SPECIALTY INSURANCE CO.:                                     Wexler, Vedder Price P.C., New York, New 
                                                             York. 

DEFENDANTS‐APPELLEES JOHN R.  BRIAN J. OSIAS, Kelly A. Lloyd, McCarter & 
LAKIAN & DIANE W. LAMM:       English LLP, Newark, New Jersey.  


                    Appeal from the United States District Court for the Southern District of 

New York (Torres, J.). 

                    UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the order of the district court is REVERSED, and 

the case is REMANDED for further proceedings. 

                    Appellants Knox, LLC (ʺKnoxʺ), and DJW Advisors, LLC (ʺDJWʺ), appeal 

from a January 15, 2015 memorandum and order of the United States District Court for 

the Southern District of New York denying their motion to intervene as of right or by 

permission in an interpleader action filed by plaintiﬀ‐appellee XL Specialty Insurance 

Co. (ʺXLʺ).  Knox and DJW contend, inter alia, that the district court erred by concluding 




                                                               ‐ 2 ‐ 
that under Federal Rule of Civil Procedure 24(a)(2) they do not have a direct, 

substantial, and legally protectable interest in XLʹs insurance payouts that are the 

subject of the interpleader action.  We assume the partiesʹ familiarity with the 

underlying facts, the procedural history of the case, and the issues on appeal.   

              In February 2011, Knox purchased $2 million in shares and DJW 

purchased $50,000 in shares of Capital L Group, LLC (ʺCapital Lʺ), a financial services 

company, allegedly after CEO John R. Lakian and COO Diane W. Lamm represented 

that the investments would further Capital Lʹs business operations.  Instead, Lakian and 

Lamm allegedly diverted those funds for their personal gain.   

              On May 31, 2012, Knox and DJW sued Capital L, Lakian, and Lamm in 

New York state court.  Though Lakian and Lamm defended the action, Capital L 

defaulted by failing to answer or appear, and on March 27, 2014, the state court entered 

judgment for Knox and DJW against Capital L in the amounts of $2,573,918.63 and 

$64,566.10, respectively.   

              Prior to the state court action, Capital L, Lakian, and Lamm had 

purchased a financial services liability policy from XL for the period from November 11, 

2011, to November 11, 2012 (the ʺPolicyʺ).  The Policy includes a $3 million liability limit 

and provides that XL ʺshall pay on behalf of the Insured Persons Loss resulting from 

Claims first made against the Insured Persons during the Policy Period.ʺ  App. at 70.  




                                            ‐ 3 ‐ 
The Policy defines ʺʹLossʹʺ as ʺdamages, judgments, settlements or other amounts . . . 

and Defense Expensesʺ in excess of the insurance deductible.  Id. at 48.   

              On July 14, 2014, XL filed the instant interpleader action against Lakian, 

Lamm, and their attorneys, alleging that it was potentially subject to inconsistent 

obligations that exceeded the remaining $1,372,596.10 payable under the Policy.  Those 

obligations included Lakianʹs and Lammʹs expenses and fees from defending the state 

court action.  On September 8, 2014, Knox and DJW moved to intervene, contending 

that they had a legally protectable interest in XLʹs insurance payouts because they had 

obtained a judgment against one of the insured persons, namely Capital L.  

              The district court disagreed.  In its January 15, 2015 memorandum and 

order, the district court concluded that Knox and DJW had not claimed a legally 

protectable interest in the interpleaded insurance proceeds, as required by Rule 24(a)(2), 

because their judgment against Capital L was not covered by the Policy.  The district 

court reached that conclusion only after determining that Capital Lʹs failure to appear in 

state court gave rise to ʺmultiple and material breachesʺ of the Policy that were 

suﬃcient to vitiate coverage of the subsequent judgment.  Id. at 218.  That determination 

was premature, and we therefore reverse. 

              We review a district courtʹs denial of a motion to intervene for abuse of 

discretion.  Floyd v. City of New York, 770 F.3d 1051, 1057 (2d Cir. 2014).  Under Rule 

24(a)(2), the district court must permit a party to intervene if it establishes that ʺ(1) the 



                                             ‐ 4 ‐ 
motion is timely; (2) the applicant asserts an interest relating to the property or 

transaction that is the subject of the action; (3) the applicant is so situated that without 

intervention, disposition of the action may, as a practical matter, impair or impede the 

applicantʹs ability to protect its interest; and (4) the applicantʹs interest is not adequately 

represented by the other parties.ʺ  MasterCard Intʹl Inc. v. Visa Intʹl Serv. Assʹn, Inc., 471 

F.3d 377, 389 (2d Cir. 2006).  We require for intervention that the ʺinterest be direct, 

substantial, and legally protectable.ʺ  Wash. Elec. Co‐op., Inc. v. Mass. Mun. Wholesale Elec. 

Co., 922 F.2d 92, 97 (2d Cir. 1990).   

                This test, however, is ʺone of inclusion rather than exclusion.ʺ  7C Charles 

Alan Wright et al., Federal Practice & Procedure § 1908.1, at 309 (3d ed. 2007).  ʺ[E]xcept 

for allegations frivolous on their face, an application to intervene cannot be resolved by 

reference to the ultimate merits of the claims which the intervenor wishes to assert 

following intervention . . . .ʺ  Oneida Indian Nation of Wisc. v. State of New York, 732 F.2d 

261, 265 (2d Cir. 1984).  We have thus found that a defense to an intervenorʹs claims 

ʺcarries no weight in the determination of whether an interest is suﬃcient for 

intervention under Rule 24(a).ʺ  Brennan v. N.Y.C. Bd. of Educ., 260 F.3d 123, 129‐30 (2d 

Cir. 2001).  

                The district court, in deciding the instant motion, reached the merits of 

Knox and DJWʹs claims and XLʹs defenses.  In doing so, the district court abused its 

discretion.  Knox and DJW have obtained a legal judgment against Capital L for over 



                                              ‐ 5 ‐ 
$2.5 million, and on the face of the Policy, XL is obligated to pay for Capital Lʹs losses, 

including its ʺjudgments.ʺ  App. at 48, 70.  Knox and DJW thus claim a direct interest in 

XLʹs insurance payouts, because any payouts obtainable by Capital L from XL would go 

directly toward satisfying their judgment.  This claim, grounded in the language of XLʹs 

Policy, is by no means frivolous.  Indeed, XL filed its interpleader expressly to bring in 

ʺall parties who currently assert entitlement to Policy proceeds.ʺ  Id. at 27.  Knox and 

DJW appear to be two such parties.  See United States v. Alisal Water Corp., 370 F.3d 915, 

920 (9th Cir. 2004) (holding that ʺan economic interest [that is] concrete and related to 

the underlying subject matter of the actionʺ may permit a ʺcreditor of a defendant to 

intervene in a lawsuitʺ). 

               The district court denied Knox and DJWʹs motion, concluding that Capital 

L could never have obtained insurance payouts from XL because Capital L breached the 

Policy by not obtaining XLʹs consent before conceding liability and by increasing XLʹs 

exposure.  Whether Capital L breached, however, is a merits question.  Whether Capital 

L asked XL for consent, whether XL consented, and whether Capital Lʹs actions 

increased XLʹs exposure are better addressed after Knox and DJW have been permitted 

to participate in the suit.  

               Indeed, as to consent, it appears that XL at least knew about the state court 

action for almost two years before Knox and DJW obtained a judgment against Capital 

L.  As to exposure, Capital L may have conceded to liability, but it is unclear on this 



                                             ‐ 6 ‐ 
record how Capital L increased the risk that XL was exposed to from the commencement 

of the state court action.  These are questions that we cannot (and should not) answer so 

easily at the motion‐to‐intervene stage.  Indeed, the only practical way to answer these 

questions appears to be through litigation with Knox and DJW intervening in an 

adversarial proceeding.  We therefore conclude, contrary to the district courtʹs order, 

that Knox and DJW claimed a direct, substantial, and legally protectable interest in the 

subject of the interpleader action. 

              Knox and DJW also satisfied the remaining requirements for intervention 

as of right under Rule 24(a)(2).  The district court correctly held that their motion to 

intervene was timely, and it is clear that Knox and DJWʹs interest in the insurance 

proceeds would not be protected by the other parties (who opposed Knox and DJWʹs 

intervention) and might be impaired if the interpleader were resolved without their 

intervention.  Accordingly, we REVERSE the district courtʹs order, and we REMAND 

the case for further proceedings consistent with this order.  

                                           FOR THE COURT: 
                                           Catherine OʹHagan Wolfe, Clerk 




                                            ‐ 7 ‐